Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00288-CR

                                     Ricardo Roger MORALES,
                                             Appellant

                                                 v.
                                            The STATE
                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 13-1384-CR-A
                            The Honorable William Old, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 21, 2015

AFFIRMED

           Ricardo Roger Morales was convicted of felony driving while intoxicated (habitual) and

sentenced to fifty years’ imprisonment. Morales’s court-appointed attorney filed a brief containing

a professional evaluation of the record in accordance with Anders v. California, 386 U.S. 738

(1967). Counsel concludes that the appeal has no merit. Counsel provided Morales with a copy

of the brief and informed him of his right to review the record and file his own brief. See Nichols

v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
                                                                                                 04-14-00288-CR


S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Morales obtained a copy of the

record and filed a pro se brief.

        After reviewing the record, counsel’s brief, and Morales’s pro se brief, we agree that the

appeal is frivolous and without merit. 1 The judgment of the trial court is affirmed. Appellate

counsel’s request to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177

n.1. No substitute counsel will be appointed. Should Morales wish to seek further review of this

case by the Texas Court of Criminal Appeals, Morales must either retain an attorney to file a

petition for discretionary review or Morales must file a pro se petition for discretionary review.

Any petition for discretionary review must be filed within thirty days from the later of: (1) the date

of this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                        Rebeca C. Martinez, Justice


Do Not Publish




1
 Because we have determined that the appeal is frivolous, we do not address any of the issues raised by Morales in
his pro se brief. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

                                                      -2-